        Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 1 of 53




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                         GAINESVILLE DIVISION

PETER WESTRICK,                            )
JERRILOVE CROCKETT,                        )
                                           )        CIVIL ACTION FILE NO.
      Plaintiffs,                          )        ______________________
                                           )
v.                                         )
                                           )
KARLA PAYNE ABERCROMBIE;                   )
CHERRY BLOOM HOMES                         )
& DESIGNS, LLC,                            )
                                           )
      Defendants.                          )
                                           )

                                  COMPLAINT

      Plaintiffs Peter Westrick and Jerrilove Crockett (the “Owners”) hereby file

their Complaint against the Defendants and state as follows:

                                INTRODUCTION

      In early 2019, the Owners decided to build their dream vacation home in

beautiful Ellijay, Georgia. They hired Ms. Abercrombie and Cherry Bloom Homes

to build their home, and trusted them to honor their contract and word.

Unfortunately, their trust was misplaced. Although Ms. Abercrombie has been

paid in full, she refuses to fix a significant amount of defective and incomplete

work with the home. Instead, she has demanded more money from the Owners

and placed a lien on their property. The Owners have attempted to work with the
        Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 2 of 53




Defendants to resolve this matter, and even allowed the Defendants to inspect their

home. The Defendants, however, continue to demand payments which they are not

owed. The Owners have been left with no choice but to file this action to defend

their property and rights.

                                      PARTIES

      1.     Plaintiffs Peter Westrick and Jerrilove Crockett are husband and wife,

whose home is in Savannah, Tennessee. They have lived in Tennessee for more

than 15 years and are citizens of Tennessee. They are both owners of their

vacation home in Ellijay, Georgia, that is the subject of this lawsuit.

      2.     Defendant Karla Payne Abercrombie is a citizen of Georgia, and the

owner of Cherry Bloom Homes, LLC. She resides at 1799 Boardtown Road,

Ellijay, Georgia 30540, and may be served with process at that address or wherever

she may be found.

      3.     Defendant Cherry Bloom Designs, LLC, is a Georgia LLC, with its

principal place of business in Ellijay, Georgia. Its registered office is located at

1799 Boardtown Road, Ellijay, Georgia 30540. It may be served through its

registered agent and officer, Karla Abercrombie, or any other officer of the

company. Upon information and belief, the only member of the LLC is Ms.

Abercrombie, a Georgia citizen. Ms. Abercrombie and Cherry Bloom Homes




                                           2
        Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 3 of 53




essentially operate as one and the same entity. The company is licensed as a

residential basic contractor company in Georgia.

                           JURISDICTION and VENUE

      4.     Federal Diversity Jurisdiction exists in this Court under 28 U.S.C. §

1332. The Owners are citizens of Tennessee. They have maintained their

Tennessee residence as their primary residence for the past 15 ½ years. They are

both registered to vote in Tennessee, they have Tennessee drivers’ licenses, their

health insurance is with Blue Cross Blue Shield of Tennessee, and they pay their

taxes in Tennessee. Accordingly, complete diversity exists between the Plaintiffs

(Tennessee) and Defendants (Georgia) in this matter.

      5.     The amount in controversy also exceeds $75,000 exclusive of interest

and costs. The Owners are husband and wife, and they are both owners of their

Ellijay home. Additionally, they entered into the construction contract, as one

party, with the Defendants (who also entered into the contract as one party). A

copy of the contract is attached hereto as Exhibit “A.” Accordingly, they have a

common and undivided interest in the damages they seek from the Defendants.

      6.     The initial price of the contract was approximately $403,960, although

the Owners eventually paid the Defendants close to $700,000 to build the home.

The Owners obtained an estimate to fix the defects and finish the incomplete work

that is the subject of this dispute, from a licensed residential contractor on April 13,


                                           3
        Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 4 of 53




2021. The estimate to complete the disputed work on the home totals

approximately $82,812.50. (See Preferred Custom Builders estimate, attached

hereto as Exhibit “B”). The Defendants have also filed a lien on the Owners’

Ellijay home for approximately $45,853.72, for money they are not owed. The

Owners rightfully seek a declaration from the Court that the lien be cancelled,

as well as damages for slander of title. The Owners additionally seek attorneys’

fees under Section 21 of the construction contract, as well as under O.C.G.A. § 13-

6-1. Furthermore, the Owners seek punitive damages. Accordingly, the amount in

controversy is satisfied, and diversity jurisdiction exists in this Court.

       7.     Venue is appropriate in the Northern District of Georgia, Gainesville

Division, under 28 U.S.C. §§ 1391, 90, and LR 3.1. Ms. Abercrombie lives in

Ellijay, Georgia. The principal place of business of Cherry Bloom Homes, LLC is

in Ellijay. Additionally, the subject of this lawsuit, the Plaintiffs’ vacation home,

is located in Ellijay.

                                        FACTS

       8.     On or about April 2019, the Owners hired Ms. Abercrombie and

Cherry Bloom Homes, LLC to build their dream vacation home located at 269

Antler Ridge (Lot #7), Ellijay, Georgia (their “Ellijay Home”). They entered into a

contract for the construction of the home, with Ms. Abercrombie and her company




                                            4
        Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 5 of 53




Cherry Bloom Homes, LLC. A copy of the contract is attached hereto as Exhibit

“B”.

       9.    Construction proceeded on the house by the Defendants through the

end of 2019 and into 2020. The Owners trusted the Defendants and paid them

promptly and without reservation throughout the course of the project. The

Owners were living at their home in Tennessee throughout construction, and would

come to Ellijay periodically to check on the progress of their Ellijay home.

       10.   In mid-September 2020, the Owners came to their Ellijay home to

deliver appliances. At that time, the house was not finished. Among other things,

the island had not been installed, no range hood or shelves had been installed, the

house was only partially painted, the decks had not been stained, none of the light

fixtures had been installed, and the hardware for the doors was not complete.

There was still a significant amount of work to be performed by the Defendants at

this time.

       11.   Ms. Abercrombie had previously told the Owners that they could

move into the home on October 9, 2020. Then, just four days before they were set

to move in, Ms. Abercrombie sent the Owners a final bill for $69,858. She wrote

in the bill, “This is the dreaded time where we know our bottom line for what your

home will cost.” She also wrote that she had “pulled all of our invoices for the job




                                          5
        Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 6 of 53




for Final payment,” and that the bill must be paid by October 31, 2020. There was

no notice that she would be submitting this bill to the Owners.

      12.    The Owners were shocked at the amount of this final bill that was

given to them with no notice. They requested the invoices from Ms. Abercrombie

that justified the $69,858. Ms. Abercrombie then forwarded some, but not all, of

the invoices to the Owners for the $69,858 final bill.

      13.    After receiving the final bill of October 5, 2020 from the Defendants,

Mr. Westrick went to the house on October 20th to look at the house and install a

mailbox. Ms. Abercrombie was also at the house when Mr. Westrick was there.

At that time, Mr. Westrick pointed out a number of items to Ms. Abercrombie that

still had not been completed. Among other things, floating shelves had not been

installed, and gas logs from both fireplaces had not been installed. Mr. Westrick

also pointed out a number of defects with the house. These included, among other

things, chipped kitchen counter tops, the master tub was damaged, the tile floors

were uneven, the kitchen cabinets were damaged, polyurethane was missing from

parts of the floor, the wood walls and floors had chips and holes in them, and paint

was missing around the front door. In response, Ms. Abercrombie told Mr.

Westrick that she was not yet finished with the work on the home.

      14.    Upon reviewing project profitability statement received from Ms.

Abercrombie for the final bill, the Owners discovered that Ms. Abercrombie had


                                          6
        Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 7 of 53




charged them $5,125 for a garage door. The house, however, does not have a

garage. Ms. Abercrombie therefore agreed to accept a final payment of $64,733.

      15.    When Ms. Crockett arrived at the house on October 30, 2020 to give

the final check to Ms. Abercrombie in the amount of $64,733, the Defendants still

had not repaired the defects or finished the home. Ms. Crockett and Ms.

Abercrombie walked through the home at that time, and Ms. Crockett pointed out

the items that had not been completed and needed to be fixed. Ms. Abercrombie

stated that she was going to finish the home and repair the defects. Based on Ms.

Abercrombie’s representations to the Owners that she would finish the home and

repair the defects, and so they could move into their vacation home, they paid her

in full on October 30, 2020.

      16.    When the Owners moved in on November 8, 2020, they immediately

noticed that the Defendants had not finished or repaired a significant number of the

items they said would be completed. They also noticed other items that needed to

be repaired, including a leaking sink, a leaking toilet on to the hardwood floor, and

issues with the lights. Ms. Crockett sent Ms. Abercrombie a text stating that they

had immediately noticed problems with the home. In response, Ms. Abercrombie

told the Owners to live in the house a few weeks and then let her know all the

items that needed to be completed and repaired, as they come back to homes within

around 30 days to take care of any outstanding repairs. Per Ms. Abercrombie’s


                                          7
        Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 8 of 53




request, the Owners sent Ms. Abercrombie the list of items that need to be

repaired/completed on November 24, 2020.

      17.    When the Owners submitted the November 24, 2020 list to Ms.

Abercrombie, she refused to come back to the home to finish her work and fix the

defects. She wrote the Owners, stating that certain items on the list they submitted

were “insane,” and that they were being too picky. Then, without any notice or

basis, Ms. Abercrombie submitted a new “Final Payment” bill to the Owners – this

time in the amount of $45,853.72. She insisted that she be paid this amount and,

after receiving payment, she would then look at the items the Owners said needed

to be repaired and finished. This new “Final Bill” is without any basis, and the

Owners rightfully did not pay it.

      18.    Before the Owners moved into the home, Ms. Abercrombie told them

that she would obtain the certificate of occupancy for the home and send it to them.

She never did and the Owners unknowingly moved into a home that did not have a

certificate of occupancy. In February 2021, the Owners had to submit

documentation and pictures to the local building/housing department in order to

obtain the certificate of occupancy for the home.

      19.    On January 27, 2021, the Owners gave the Defendants another

opportunity to complete their work and fix the defects with the home, by sending

them notice of the Right to Repair under OCGA § 8-2-35, et seq. The Notice


                                         8
        Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 9 of 53




contained another detailed list of the items that are defective and/or need to be

finished to complete the home. A copy of that letter with the list is attached hereto

as Exhibit “C”.

      20.    In response, the Defendants put a lien on the Owners’ home in the

amount of $45,853.72. Following the placement of the lien on their property, the

Owners continued to give Ms. Abercrombie the opportunity to fix and finish the

home, by allowing her to inspect their home.

      21.    Unfortunately, after inspecting the home, the Defendants continue to

demand that they be paid another $45,853.72; and that is just for them to come

back to work on the home. The Defendants further insist that they be paid

additional funds to actually fix and finish their defective and incomplete work –

work for which they have already been paid. Their demand for thousands more in

payment, coupled with a lien on the Owners’ property, is without any basis and is

put forth in bad faith.

      22.    After numerous attempts to work with the Karla Abercrombie and

Cherry Bloom Homes, the Owners were left with no choice but to seek relief

through this Court.




                                          9
        Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 10 of 53




                                      COUNTS

                                      Count I
                           Breach of Contract/Warranty
                                 (All Defendants)

       23.    Plaintiffs adopt and incorporate all preceding paragraphs as if set forth

in full herein.

       24.    The Owners entered into a valid Contract with the Defendants.

       25.    The Owners fully performed under the Contract.

       26.    The Defendants materially breached the Contract by performing

defective work, as set forth in the list of items included in the January 27, 2021

letter to the Defendants. The Defendants breached, among others, Sections 1, 2, 4,

6, 16, and 18 of the Contract. The Defendants also breached the Representations

and Warranties Section of the Contract.

       27.    The defective work was not in accordance with the plans and

specifications, was not performed in a workmanlike manner, and was not in

accordance with industry practices, building codes, and other laws.

       28.    The Defendants also failed and refused to complete the work they

were paid to perform, which has, among other things, caused significant delays in

the completion of the home.

       29.    Defendants also warranted that they would promptly correct any

defective and nonconforming work, as set forth in Section 6 of the Contract.


                                          10
        Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 11 of 53




       30.    The Defendants breached their warranty by refusing to repair and

complete the work after being notified of the defects and unfinished work by the

Owners.

       31.    The Owners have suffered damages as a result of the Defendants’

breaches. These damages include costs to repair and complete the home, delays in

completion of the work, and other damages.

       WHEREFORE, PREMISES CONSIDERED, the Owners seek at least

$82,812.50 for the Defendants’ breach of contract, plus all costs, interest, and other

relief this Court deems appropriate.

                                       Count II
                                      Negligence
                                   (All Defendants)

       32.    Plaintiffs adopt and incorporate all preceding paragraphs as if set forth

in full herein.

       33.    Defendants owed a duty to Plaintiffs to perform all work on the

Project in accordance with industry standards, and in accordance with the requisite

skill and care of other contractors in the industry.

       34.        Defendants also owed an individual duty to supervise and manage

the work on the Project to ensure that it was done in a workmanlike manner,

according to industry standards, and otherwise in a non-negligent manner.




                                           11
        Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 12 of 53




       35.    As set forth herein, the Defendants breached their duties owed to the

Owners by failing to perform work in accord with industry standards, and with the

requisite skill and care of other contractors/builders under similar conditions and

circumstances. Defendants also failed to properly manage the subcontractors on

the project. Defendants have also breached their duties by performing work that is

clearly and palpably unacceptable and defective.

       36.    The Owners have been damaged as a result of the Defendants’

breaches. These damages include costs to repair defective work, costs to complete

the work on the home, delays in completion of the home, and other damages.

       WHEREFORE, PREMISES CONSIDERED, the Owners seek damages of

at least $82,812.50, plus all costs, expenses, fees, and other relief deemed proper

by the Court.

                                     Count III
                               Declaratory Judgment
                                 (All Defendants)

       37.    Plaintiffs adopt and incorporate all preceding paragraphs as if set forth

in full herein.

       38.    Defendants have filed a lien on the Owners’ Property, alleging it to be

filed under OCGA 44-14-361.1. The lien is in the amount of $45,853.72.




                                          12
       Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 13 of 53




      39.     A substantial controversy exists between the Owners and the

Defendants having adverse legal interests, of sufficient immediacy and reality to

warrant the issuance of a declaratory judgment.

      40.     Under O.C.G.A. § 9-4-1, et seq., in actual controversies, the Court has

the power to declare rights and other legal relations of any interested party

petitioning for such declaration.

      41.     The Owners dispute that Defendants are entitled to the funds.

      42.     A judicial declaration of each party’s rights, status, and interests

related to the lien is necessary to settle and afford the parties relief from the

uncertainty created by the lien.

      43.     By naming the Owners in the lien, the Owners have been injured and

their legal rights are in direct issue or jeopardy.

      44.     By filing a lien for funds that the Defendants are not owed,

Defendants cast an impermissible cloud over the Property that causes damages to

the Owners.

      45.     Defendants filed the lien and demanded more money only after being

notified of the defective work and items that need to be completed on the Project.

Defendants’ lien has been filed in bad faith and has no basis.




                                           13
        Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 14 of 53




        46.    The Owners need relief to settle the uncertainty and insecurity with

respect to the rights, status, and other legal relations arising from the Defendants’

lien.

        47.    Plaintiffs are entitled to a judgment declaring the lien of the

Defendants as improper and unenforceable.

        WHEREFORE, PREMISES CONSIDERED, the Owners pray that this

Court declare the lien filed by the Defendants on the property in the amount of

$45,853.72 to be void and unenforceable, and to award all other relief deemed

appropriate.

                                        Count IV
                                     Slander of Title
                                    (All Defendants)

        48.    The Owners adopt and incorporate all preceding paragraphs as if set

forth in full herein.

        49.    The Defendants have published slanderous or libelous words

regarding the Owners’ property by filing an improper lien with no basis.

        50.    The statements were made in a malicious manner, as the Defendants

knew or should have known they were untrue.

        51.    The Owners possess an estate/interest in the property slandered.




                                            14
        Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 15 of 53




       52.    The Owners have sustained special damages as a result, including

costs to remove the lien, attorney’s fees for this action, and other out of pocket

damages.

       53.    The Owners are entitled to judgment against the Defendants for

damages.

        WHEREFORE, PREMISES CONSIDERED, the Owners seek all damages

allowed under the law, plus all interest, costs, fees, and any other relief that is

deemed appropriate.

                                     Count V
                           Fraudulent Misrepresentation
                               (Karla Abercrombie)

       54.    Plaintiffs adopt and incorporate all preceding paragraphs as if set

forth in full herein.

       55.    Ms. Abercrombie misrepresented material facts to the Owners.

       56.    Ms. Abercrombie misrepresented that she would repair her defective

work on the home. Ms. Abercrombie also misrepresented that she would complete

the work on the home which was unfinished.

       57.    Ms. Abercrombie intentionally made these misrepresentations of fact

so that the Owners would pay the final payment of $64,733 before they moved into

the home on November 8, 2020. Ms. Abercrombie also made the




                                           15
       Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 16 of 53




misrepresentations to avoid coming back to the home to fix her defective work and

complete the home, as she was obligated to do.

      58.    Ms. Abercrombie had knowledge that these misrepresentations were

false at the time she made them, or said misrepresentations were made with

reckless disregard as to whether they were true.

      59.    Ms. Abercrombie made these verbal misrepresentations to Peter

Westrick, on or about October 20, 2020, when they looked at the house together.

      60.    Ms. Abercrombie also made these verbal misrepresentations to

Jerrilove Crockett on or about October 30, 2020, when they looked at the house

together.

      61.    The Owners reasonably relied on these misrepresentations from Ms.

Abercrombie when they paid the $64,733, and waited for months for the

Defendants to come back to the home and fix the defects and finish the home.

      62.    The Owners have been damaged as a result of these

misrepresentations of material facts, as set forth herein.

      WHEREFORE, PREMISES CONSIDERED, Plaintiffs request all damages

allowed under the law, plus all interest, costs, fees, and any other relief that this

court deems appropriate.




                                           16
        Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 17 of 53




                                     Count VI
                              Fradulent Concealment
                                 (All Defendants)

       63.    Plaintiffs adopt and incorporate all preceding paragraphs as if set forth

in full herein.

       64.    Defendants actively or passively concealed material facts from the

Owners that they had a duty to disclose, including that they never intended to fix

defective work on the home, that they had no intention of completing the work

they were paid to perform on the home, and that they had not obtained a certificate

of occupancy for the home.

       65.    Defendants concealed these material facts from the Owners on or

about October 20, 2020, October 30, 2020, just before the Owners moved into the

home on November 8, 2020, and when responding to Jerrliove’s text after the

Owners moved into the home on November 8, 2020.

       66.    Defendants had knowledge of these material facts they concealed, and

intended to conceal them so that the Owners would make the final payment of

$64,733, and so that they could delay any work on the home and avoid fixing the

defects, and then charge them another $45,853.72 for work they wrongfully insist

on being paid.

       67.    The Owners, in the exercise of diligence and caution, could not have

discovered these facts.


                                          17
        Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 18 of 53




       68.    The Owners justifiably relied on the Defendants when making the

final payment of $64,733, moving into the home, and waiting for months for the

Defendants to come back to finish the home and repair the defects.

       69.    The Owners have been damaged as a result of the Defendants’

fraudulent concealment of material facts, as set forth herein.

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs request all damages

allowed under the law, plus all interest, costs, fees, and any other relief that this

Court deems appropriate.

                                    Count VII
                       Attorneys’ Fees, Costs, and Expenses
                                 (All Defendants)

       70.    Plaintiffs adopt and incorporate all preceding paragraphs as if set forth

in full herein.

       71.    The Owners are owed their attorney’s fees, costs, and expenses due to

the Defendants’ breach of contract and other wrongful actions, as set forth herein.

       72.    The Owners are entitled to reasonable, fees, costs, and expenses,

pursuant to Section 21 of the Contract.

       73.    Additionally, the Defendants have been stubbornly litigious, acted in

bad faith, and have caused Plaintiffs unnecessary delay and expense.

       74.    The Owners are entitled to recover all reasonable fees, costs, and

expenses under O.C.G.A. § 13-6-11.


                                           18
        Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 19 of 53




       WHEREFORE, PREMISES CONSIDERED, the Owners seek all

reasonable attorney’s fees, costs, and expenses from the Defendants.

                                    Count VIII
                                 Punitive Damages

       75.    Plaintiffs adopt and incorporate all preceding paragraphs as if set forth

in full herein.

       76.    Defendants’ actions showed willful misconduct, malice, wantonness,

and/or recklessness on her part, as set forth herein.

       77.    Plaintiffs are entitled to punitive damages as a result of Defendant’s

actions, in an amount to be proven at trial.

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs seek all punitive

damages to which they are entitled under the law.




                          Plaintiffs Demand Trial by Jury




                                          19
Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 20 of 53




Respectfully Submitted, this 19th day of April, 2021


                                      POOLE HUFFMAN, LLC

                                      /s/ W. Drake Blackmon
                                      W. Drake Blackmon
                                      Georgia Bar No. 375337
                                      3562 Habersham at Northlake
                                      Building J, Suite 200
                                      Tucker, GA 30084
                                      (404) 373-4008
                                      Facsimile: 888-709-5723
                                      drake@poolehuffman.com

                                      Attorney for the Plaintiffs




                                 20
Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 21 of 53




          EXHIBIT A
      Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 22 of 53




            GENERAL CONTRACTOR AGREEMENT (COST PLUS FEE)

This General Contractor Agreement (the “Agreement”) is made and effective as of April
24th, 2019 (“Effective Date”) by and between Karla Payne Abercrombie DBA Cherry
Bloom Homes & Designs AKA Cherry Bloom Designs LLC (the “Contractor”) and Peter
Westrick and Jerrilove Crockett, (the “Owner”). The Contractor and the Owner may be
referred to individually as a “Party” or collectively as the “Parties.”
.
                                        RECITALS

         WHEREAS, the Owner is the owner of the Property (as defined below); and

        WHEREAS, the Owner wishes to engage the Contractor as a general contractor
to perform certain Work (as defined below) on the Property for the Owner in accordance
with the drawings and specifications attached as Exhibit A hereto and on the terms and
conditions set forth below; and

[WHEREAS, the Contractor is registered with the state as a contractor, and has a
registration License number of RBQA006530.

        WHEREAS, the Contractor wishes to perform the Work on the Property in
accordance with the drawings and specifications attached as Exhibit A hereto and with
the terms of this Agreement; and

      WHEREAS, each Party is duly authorized and capable of entering into this
Agreement.

       NOW THEREFORE, in consideration of the above recitals and the mutual
promises and benefits contained herein, the Parties hereby agree as follows:

    1.      SCOPE OF WORK.
The Contractor shall furnish all of the necessary materials, tools, machinery, supervision,
and to perform all of the work described in Exhibit B hereto (the “Work”), all in
accordance with the terms of this Agreement. The Work shall be performed on that
certain property located at Lot #7 Antler Ridge, Ellijay, GA 30540 AKA Antler Ridge
Retreat (the “Property”), and as more specifically described in Exhibit B. The Contractor
agrees that it will perform the services and provide the materials for which it is
responsible, will accomplish this Work in the manner and in the time stated herein and in
accordance with the drawings and specifications attached as Exhibit A.




                                                                                          !1
General Contractor Agreement (Cost Plus Fee)
      Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 23 of 53




    2.       TIME OF COMPLETION.

Please refer to the approximate schedule of the scope of work. This schedule can change
and will change. Certain scopes of work can move faster and some slower. The contractor
will guarantee that they will do everything within their power to keep the job moving at a
reasonable time frame. How ever some circumstances like weather, subcontractors, and
back orders are out of the contractors control. The Parties agree that time is of the essence
and that the Work to be performed under this Agreement shall therefore start on (or
before) June 1st, 2019 and shall be [substantially] completed on (or before) January 31st,
2020 (Contractor plans to have the work completed by November 2019 with the weather,
and subs cooperating)

   3. COMPENSATION.
Please see the attached scope of work payment schedule and the layout of how
Cherry Bloom Designs will receive payments.

    (a) Contract Sum; Payments.
        This is a cost plus contract, the amount has been broken down and this amount
        was carefully estimated. The cost of the project can change and the owners will be
        immediately notified. This is a cost plus contract and the contractor will receive
        20% of the final cost of the project.
                    1. Subject to the provisions hereinafter set out, the Owner shall pay to
                        the Contractor for the performance of this Agreement.
                            1. The actual cost of construction as defined in Section 3(b)
                                below; plus, explanation of contractor fee in Section 3(c)
    (b) Actual Cost of Construction. The “actual cost of construction,” as used in Section
        above and subject to the restrictions listed in Section 3(c) below, shall include all
        items of cost and expense incurred by the Contractor in the performance of this
        Agreement, including costs and expenses of labor, materials for construction,
        equipment and fixtures, field engineering, sales taxes, workers’ compensation
        insurance, social security, [job overhead expenses], and all other expenses directly
        connected with construction, [and including general overhead expenses], but
        excluding kickbacks, rebates, and discounts received in connection with the
        construction of the project.
    (c) The contractor AKA Cherry Bloom Homes & Designs, AKA Cherry Bloom
        Designs LLC, AKA Karla Payne Abercrombie will be paid 20% above any and all
        cost associated with the project. This fee covers the general contractor fee, plus
        design fee, plus projector manager fee. With the 20% paid there is no price
        increases and the owners receive the full discounted material price that the
        contractor receives on all products and finishes that they purchase and
        subcontractor price as is given to Cherry Bloom Homes & Designs. All invoices
        and amounts paid will be transparent and available to the owners at any time.

                                                                                           !2
General Contractor Agreement (Cost Plus Fee)
      Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 24 of 53




                                1. Subcontractors & Labor

All Payments made will be direct to Cherry Bloom Designs and the contractor will pay
the subcontractors and all materials and fees. Cherry Bloom Designs will be responsible
for the tax information to the subcontractors in consideration of the 1099’s.
*There will be some labor that is paid hourly. How ever these workers are still considered
as subcontractors and Cherry Bloom Designs is responsible for keeping up with such
hours and the tax ramifications.

    4. PROGRESS PAYMENTS.
       Please Refer to Payment Schedule

    (a) Payments; Invoices. The Contractor may submit invoices for progress payments
        as often as needed to keep the job moving. Invoices shall be submitted at least 3
        days before the date payment is desired. Invoices shall set forth anticipated total
        project costs incurred and shall be in a format consistent with the cost categories
        set forth in Exhibit B.

         The Owner shall pay to the Contractor, within 72 hours after receipt of an invoice
         for a progress payment, 100% of the amount so requested, unless the Owner
         determines that any such payment or any part thereof is otherwise not properly
         payable pursuant to the terms of the Agreement.

    (b) Withholding of Payments. Payment of the Contract Price may be withheld
        because of:
        (1) defective Work not remedied within 30 days
        (2) continuing failure to perform the Work in accordance with this Agreement
             or these general conditions;
        (3) liens or claims filed; or
        (4) failure of the Contractor to make proper payments to subcontractors,
             workers, or suppliers for labor, materials, or equipment.

    (c) Final Payment. Upon final acceptance by the Owner of satisfactory completion of
        the scope which was agreed upon in Exhibit B, plus any additions, changes, and
        subtractions that were agreed upon and signed through out the project. The
        Contractor shall submit an invoice for the final payment of $1,000 with respect to
        the completed work. Back Orders & future completion dates: If there are
        products or services that were back ordered or not completed with no fault to the
        contractor & due to the owners wishes. The contractor may still be paid the final
        payment of $1,000 and for the work that was completed with signed
        documentation that the “owners” are owed a specific product with a stated
        amount. If the contractor owes the owners a service that did not require a material

                                                                                              !3
General Contractor Agreement (Cost Plus Fee)
      Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 25 of 53




         order the owner will not owe for this service until the work begins and this will be
         subtracted from the total project cost owed at the end and 100% payment will not
         be due until all final work is being completed. On such final payment, the
         Contractor shall provide to the Owner a final release of lien stating that the
         Contractor has no further claims or liens against the Owner or stated property for
         materials or labor supplied under this Agreement.

    (d) Waiver of Owner’s Claims. The making of final payment shall constitute a waiver
        of all claims by the Owner except those arising from:
        (1) unsettled liens;
        (2) faulty or defective work appearing after substantial completion;
        (3) failure of the Work to comply with the requirements of Exhibit A.

    (e) Waiver of Contractor’s Claims. The acceptance of the final payment shall
        constitute a waiver of all claims by the Contractor except those previously made
        in writing and identified by the Contractor as unsettled at the time of the final
        payment.
    (f) Maintenance of Financial Records. The Contractor shall keep, maintain, and
        preserve at its principal office throughout the term of the Agreement and for a
        period of 5 years after acceptance of the Work, full and detailed books, accounts,
        and records pertaining to the performance of the Agreement and the actual cost of
        construction, including without limitation, all bills, invoices, payrolls,
        subcontracting efforts, and other data evidencing, or in any material way related
        to, the direct and indirect costs and expenses incurred by the Contractor in the
        course of such performance.
    (g) Audit Rights. The Owner shall have the right from time to time and at all
        reasonable times during the term of the Agreement and such period thereafter to
        inspect and audit any and all books, accounts and records at the office or offices
        of the Contractor where they are then being kept, maintained, and preserved
        pursuant to Section 4(g) above. The contractor has the right to enter the amounts
        payable records & documentation within 30 days of the activity. Should the
        owners choose to audit during the scope of work, the project will be on hold until
        the audit is completed.
    (h) Requirement on Subcontracts. The Contractor shall include in all subcontracts,
        equipment leases, and purchase orders a provision requiring the subcontractor,
        equipment lessor, or supplier to certify its costs incurred in connection with the
        Work, even with subcontracts and price agreements, a subcontractor can increase
        their invoice for any realistic reason that the scope of work changes or prices of
        material have increased.
    (i) Payment Failure. If the Owner shall fail to make any payment due, the Contractor
        may cease Work; provided, however, the Contractor shall resume performance of
        the Work and other obligations after payment or other resolution of the dispute.


                                                                                            !4
General Contractor Agreement (Cost Plus Fee)
      Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 26 of 53




    5. LICENSES AND PERMITS.
The Contractor shall comply with all state and local licensing and registration
requirements for the type of work performed. The Contractor shall obtain and, at its
expense, pay for any and all licenses required by law to accomplish any Work required in
connection with this Agreement, the owner agrees to pay for any and all permits needed
to complete this job.


REPRESENTATIONS AND WARRANTIES.
  (a) The Parties each hereby represent and warrant as follows:
      (1) Each Party has full power, authority, and right to perform its obligations
           under the Agreement.
      (2) This Agreement is a legal, valid, and binding obligation of each Party,
           enforceable against it in accordance with its terms (except as may be limited
           by bankruptcy, insolvency, moratorium, or similar laws affecting creditors’
           rights generally and equitable remedies).
      (3) Entering into this Agreement will not violate the charter or bylaws of either
           Party or any material contract to which that Party is also a party.
      (4) The drawings and specifications attached to this Agreement as Exhibit A are
           the final drawings and specifications of the Work, and form an integral part
           of this Agreement. Neither Party may add or otherwise vary additions said
           drawings and specifications without the prior written consent of the other
           Party. However, when the contractor is completing a remodel the layout
           could change without the contractor’s ability to be specific to the design.
      (5) The Contractor may, in its discretion, engage licensed subcontractors to
           perform the Work; provided, however, that the Contractor must fully pay
           any such subcontractor and, in all instances, will remain responsible for the
           completion of this Agreement and the Work.
  (b) The Contractor hereby represents and warrants as follows:
      (1) The Work shall be performed in a workman-like manner, according to
           standard industry practices and in compliance with all building codes and
           other applicable laws; provided, however, that if other standards or
           requirements are set forth in any attached plans and specifications, those
           other standards or requirements shall control.
      (2) The Work shall be performed by individuals duly licensed and authorized by
           law to perform said work, to the extent required by law.
      (3) The Contractor shall provide the Owner with appropriate releases or waivers
           of liens by the end of the project completion:
      (4) The Contractor shall remove any debris or other garbage from the Property,
           and leave the Property in broom clean condition after the Work has been
           completed.


                                                                                       !5
General Contractor Agreement (Cost Plus Fee)
      Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 27 of 53




         (5)
           The Contractor is responsible for paying all ordinary and necessary
           expenses of its staff.
       (6) The Contractor warrants that it is adequately insured for property damage
           and bodily injury while carrying General Liability Insurance and shall
           provide the Owner with proper certificates of insurance. The subcontractors
           carry workers comp on themselves as they are not employees of Cherry
           Bloom Designs LLC, Cherry Bloom Homes & Designs or Karla Payne
           Abercrombie. Each sub and hourly laborer must sign a waiver that the home
           owner is not liable should they become injured while working on their job
           site. The owners Home Owners insurance or Builder Risk Insurance with
           Liability also can offer coverage for any liability that could carry over to the
           home owners to give them extra protection. The owners are responsible for
           discussing and verifying such coverage with their agent or carrier.
       (7) The Contractor shall obtain all necessary approvals from local authorities or
           other statutory bodies concerned for the Work and shall hold the Owner
           harmless for any violations and accordingly indemnify the Owner.
       (8) The Contractor shall obtain insurance to protect itself against claims for
           property damage, bodily injury, or death due to its performance under this
           Agreement which is General Liability Insurance.
       (9) The owners shall obtain homeowners insurance or builders risk insurance to
           cover their structure and asset.
    (c) The Owner hereby represents and warrants as follows:
       (1) The Owner is the registered owner of the Property.
       (2) The Owner will make timely payments of amounts owed to the Contractor
           under this Agreement.
       (3) The Owner shall notify the Contractor of any changes to its procedures
           affecting the Contractor’s obligations under this Agreement at least 10 days
           prior to implementing such changes.
       (4) The Owner shall provide such other assistance to the Contractor as it deems
           reasonable and appropriate.

    6. WARRANTY.
    (a) Correction of Defective Work. The Contractor shall promptly correct any Work
        rejected as defective or as failing to conform to Exhibit A, whether observed
        before or after substantial completion and whether or not fabricated, installed, or
        completed, and shall correct any Work found to be defective or nonconforming
        within a period of 1 year[s] from the date of substantial completion of the
        Agreement or within such longer period of time as may be prescribed by law. The
        Contractor shall correct these mistakes within a reasonable time after receiving
        the Owner’s written instructions and at its own cost (unless otherwise agreed by
        the Parties); provided, however, that the Contractor shall not be required to
        correct at its own cost any damage that occurred after completion of the Work,
        unless the Parties agree that such damage is because of an injury that took place

                                                                                          !6
General Contractor Agreement (Cost Plus Fee)
      Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 28 of 53




         before the Work was completed. Any mechanicals including: electrical, plumbing,
         heating & air, and appliances have warranties provided by the company the
         supplied the services.

    (b) Normal Wear and Tear Only. The Contractor shall only be responsible for
        damages sustained by the Owner under conditions of normal wear and tear, and
        shall under no circumstances be responsible for damages or losses caused by wear
        and tear, misuse, neglect, negligence, abuse, or accident, or because of or arising
        from any risk insured against in terms of the homeowner’s insurance policies
        normally issued by a reputable insurance company for residential properties. The
        Contractor shall under no circumstances be liable for any consequential loss or
        damage.


    7. TERMINATION.
This Agreement may be terminated:
    (a) By either Party on provision of 60 days’ written notice to the other Party, with or
        without cause.
    (b) By the Owner, if the Contractor defaults or persistently fails or neglects to carry
        out the Work or fails to perform any provision of the Agreement after 30 days’
        written notice to the Contractor. Unless to correct an issue is coming from an item
        that is back ordered or delayed order and the contractor can prove with
        documentation that they ordered the item within the 30 days and are currently
        waiting on the item needed to repair the issue to arrive. If the contractor can’t
        provide documentation they are indeed working to remedy the issue Without
        prejudice to any other remedy the Owner may have, the Owner may make good
        such deficiencies and may deduct the cost thereof from the payment due the
        Contractor or, at the Owner’s option, may terminate the Agreement and take
        possession of the site and of all materials and equipment.
    (c) By the Owner at any time and without prior notice, if the Contractor is convicted
        of any crime or offense, fails or refuses to comply with the written policies or
        reasonable directives of the Owner, or is guilty of serious misconduct in
        connection with performance under this Agreement.
(d) The contractor may terminate the contract with a 30-day notice and at completion of
the current stage so that the owner doesn’t lose any money paid towards the scope of
work and the contractor. After completion of current stage, the contractor can cancel the
contract with a 30-day notice if the contractor feels that they have been unable to satisfy
the home owner & can supply multiple situations in which the contractor has had
situations where the owners weren’t satisfied with the contractor’s abilities, or if the
contractor becomes ill and is unable to carry out the task agreed upon.

In the event of termination not the fault of the Contractor, the Company shall promptly
pay the Contractor according to the terms of Exhibit A for services rendered before the

                                                                                          !7
General Contractor Agreement (Cost Plus Fee)
      Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 29 of 53




effective date of the termination. The Contractor acknowledges and agrees that no other
compensation, of any nature or type, shall be payable hereunder following the
termination of this Agreement.

   8. ACCESS TO WORK.
The Owner, the Owner’s representatives, and public authorities shall at all times have
access to the Work.

  9. NOTICE OF RIGHT TO CANCEL.
THE OWNER HAS AN UNCONDITIONAL RIGHT TO CANCEL THE
CONTRACT UNTIL MIDNIGHT OF THE THIRD BUSINESS DAY AFTER THE
AGREEMENT IS SIGNED. CANCELLATION MUST BE DONE IN WRITING.

    10. ADDITIONAL AGREEMENT TERMS.
The Owner and the Contractor hereby agree to the following additional terms:
______NA _____________________________________________________________
    11. ASSIGNMENT.
The rights and the duties of the Contractor under this Agreement are personal, and may
not be assigned or delegated without the prior written consent of the Owner. The Owner
may assign its rights and duties under this Agreement with the prior written consent of
the Contractor.
    12. SUCCESSORS AND ASSIGNS.
All references in this Agreement to the Parties shall be deemed to include, as applicable,
a reference to their respective successors and assigns. The provisions of this Agreement
shall be binding on and shall inure to the benefit of the successors and assigns of the
Parties.
    13. NO IMPLIED WAIVER.
The failure of either Party to insist on strict performance of any covenant or obligation
under this Agreement, regardless of the length of time which such failure continues, shall
not be deemed a waiver of such Party’s right to demand strict compliance in the future.
No consent or waiver, express or implied, to or of any breach or default in performance
of any obligation under this Agreement shall constitute a consent or waiver to or of any
other breach or default in the performance of the same or any other obligation.
    14. NATURE OF RELATIONSHIP.
The Contractor is not an employee of the Owner; the Contractor is working in its capacity
as an independent contractor. The Contractor agrees to hold the Owner harmless and
indemnify the Owner for any claims, including (but not limited to) liability insurance,
workers’ compensation, and tax withholding for the Contractor’s employees.
    15. NOTICE.
Any notice or other communication provided for herein or given hereunder to a Party
hereto shall be in writing and shall be given in person, by overnight courier, or by mail
(registered or certified mail, postage prepaid, return receipt requested) to the respective
Party as follows:

                                                                                          !8
General Contractor Agreement (Cost Plus Fee)
      Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 30 of 53




         If to the Owner:
         Peter West-rick
         Jerrilove Crockett


         If to the Contractor:
         Cherry Bloom Homes & Designs
         1799 Boardtown Road
         Ellijay, GA 30540

     16. CHANGE ORDERS.
All changes and/or deviations in the Work ordered by the Owner must be in writing as a
change order, a form of which is attached as Exhibit C hereto and made part hereof. The
Contract Price will be increased or decreased accordingly by the Parties’ agreement. Any
claims that the Contract Price should be increased based on changes and/or deviations in
the Work must be presented to the Owner by the Contractor in writing. The Owner’s
written approval of such Contract Price increase must be obtained by the Contractor
before any change and/or deviation in the Work is started. The valuation of the Contract
Price change will be assessed on the basis of the valuation of similar work included in
this Agreement.
If the Owners make changes that delays the project, the owners understand and will be
responsible for any price increases due to losing their place in schedule with the
subcontractors, will owe the contractor for their time changing the schedule and lining up
the change, and also will owe for any and all increases due to the delay with materials
and labor.

Remodels: In the event the contractor is completing a remodel the contractor can
not guarantee the exact scope of work, plan, or price. How ever the contractor will
immediately update the owners of any changes to receive a written agreement of the
change to the project whether the change is structural or monetary.

    17. OWNERSHIP OF DRAWINGS AND OTHER ITEMS.
All drawings, reports, designs, sketches, working drawings, shop drawings, documents,
certificates, plans, specifications, estimates, memoranda, analyses, calculations, models
and other tangible evidence of the Contractor’s work product prepared in connection with
the Work shall become and remain the sole property of the Owner. The Contractor may
retain copies of its work product for its records; provided, however, that any use thereof
(other than with respect to the Work) without the written consent of the Owner is
prohibited. Any devices (other than equipment or devices which constitute part of the
Work) or methods now being used in the marketplace, and incorporated into the project,
are not considered to be property of the Owner. Innovative construction methods or
mechanical devices developed by the Contractor or its subcontractors and used in

                                                                                         !9
General Contractor Agreement (Cost Plus Fee)
      Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 31 of 53




connection with the Work are not considered the property of the Owner unless such
methods or devices were developed by the Owner or the Owner’s separate contractors.

    18. TYPES OF MATERIALS.
All materials used by the Contractor in performing the work shall be new, in compliance
with all applicable laws and codes, and covered by a manufacturer’s warranty (if
appropriate) [except as follows.

OWNERSHIP OF MATERIALS.
Any materials that are unfixed and required to perform the Work and that are delivered to
the Property under this Agreement shall remain the property of the Contractor until they
have been paid for by the Owner.

    19. MATERIALS IN SHORT SUPPLY.
If any of the materials set out in Exhibit A hereto are in short supply or are unavailable
for an unreasonable amount of time, the Owner shall select alternative material of similar
quality from alternative (and readily available) materials proposed by the Contractor. The
responsibility for paying any difference in price between the original materials and the
alternative materials shall lie with the Owner.

    20. MODIFICATION.
No amendment, addendum, change, or modification of this Agreement shall be valid
unless in writing and signed by both Parties.

     21. GOVERNING LAW.
This Agreement shall be governed by the laws of the state of Georgia. In the event that
litigation results from or arises out of this Agreement or the performance thereof, the
Parties agree to reimburse the prevailing party's reasonable attorneys’ fees, court costs,
and all other expenses, whether or not taxable by the court as costs, in addition to any
other relief to which the prevailing party may be entitled.

   22. COUNTERPARTS/ELECTRONIC SIGNATURES.
This Agreement may be executed in one or more counterparts, each of which shall be
deemed an original but all of which shall constitute one and the same instrument. For
purposes of this Agreement, use of a facsimile, e-mail, or other electronic medium shall
have the same force and effect as an original signature.

    23. SEVERABILITY.
Whenever possible, each provision of this Agreement, will be interpreted in such manner
as to be effective and valid under applicable law, but if any provision of this Agreement is
held to be invalid, illegal, or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality, will not affect any other provision or
any other jurisdiction, but this Agreement will be reformed, construed, and enforced in

                                                                                             !10
General Contractor Agreement (Cost Plus Fee)
      Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 32 of 53




such jurisdiction as if such invalid, illegal, or unenforceable provisions had never been
contained herein.

    24. ENTIRE AGREEMENT.
This Agreement, constitutes the final, complete, and exclusive statement of the agreement
of the Parties with respect to the subject matter hereof, and supersedes any and all other
prior and contemporaneous agreements and understandings, both written and oral,
between the Parties.

    25. HEADINGS.
Headings used in this Agreement are provided for convenience only and shall not be used
to construe meaning or intent.


                                 [SIGNATURE PAGE FOLLOWS]




                                                                                            !11
General Contractor Agreement (Cost Plus Fee)
      Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 33 of 53




        IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
date first above written.

  OWNER                               Peter Westrick



                                      By:



                                      Date:________________________________
                                      Title:


                                      Jerrilove Crockett



                                      By:



                                      Date:___________________________________
                                      Title:




  CONTRACTOR                          Cherry Bloom Homes & Designs


                                      DBA Karla Payne Abercrombie


                                      By:



                                      Date:______________________________________
                                      Title:




                                                                                    !12
General Contractor Agreement (Cost Plus Fee)
      Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 34 of 53




                                       EXHIBIT A
                              DRAWINGS AND SPECIFICATIONS

                                          (attach to Agreement)




                                                                       !13
General Contractor Agreement (Cost Plus Fee)
      Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 35 of 53




                                               EXHIBIT B


                                          SCOPE OF WORK

                                      See Attached explanation


       Karla Payne Abercrombie AKA Cherry Bloom Homes & Designs will be
constructing a new home at Lot#7 Antler Ridge. The home will be approx. 2000 sq.ft
  on the main floor with a large back porch across the back and a front porch. The
   main floor will have 1 master suite with a large bedroom, 1 bathroom, a walk in
closet, laundry, an open floor plan with kitchen, dining, and living space, along with
a guest half bath and mud room. The home will also have a full basement which will
  be stubbed in for a kitchen, 2.5 bathrooms & laundry. A partial basement finish
 will include running the appropriate plumbing, minimal electrical in a portion and
   full electrical in a portion, along with sheetrock in a 1000 sq.ft of the basement.




                                                                                   !14
General Contractor Agreement (Cost Plus Fee)
      Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 36 of 53




                                         EXHIBIT C
                                   FORM OF CHANGE ORDER




 Cherry Bloom Homes & Designs summary of payment and scope of work:

Cherry Bloom Homes will have a checking account with the owners. Before
each stage of work whether that be 2 weeks to 30 days at a time. The owners
 will deposit said funds into the joint checking account. The contractor will
  have access to said funds at any time needed to pay the subcontractors as
 they complete their scope of work or in weekly draws. The owners will be
   notified as each check is written. The contractor requests up to 7 days to
 update the co construct account which the home owners can follow to keep
constant updates and access to their project. The Co-construct account not be
  in operation as it is a new program for Cherry Bloom Homes. The Home
  Owners will receive all of the same information just in a different format.
  Even thou the project is laid out to take place in a certain order, the order
 may change, and materials, kitchen cabinets, windows, and other materials
         can be ordered at different times than what is on the schedule.
    Thank you very much for your trust and for your business with Cherry
  Bloom Homes & Designs DBA Karla Payne Abercrombie. We take great
    pride in our work and also take your budget and your home at upmost
       priority. We can’t wait to see your beautiful new masterpiece!!!!

                                  Karla Payne Abercrombie
                               Cherry Bloom Homes & Designs




                                                                            !15
General Contractor Agreement (Cost Plus Fee)
      Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 37 of 53




                                                                       !16
General Contractor Agreement (Cost Plus Fee)
Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 38 of 53
Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 39 of 53
Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 40 of 53
Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 41 of 53




          EXHIBIT B
     Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 42 of 53




            IN THE UNITED STATESDISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                    GAINESVILLE DIVISION

PETERWESTRICK,                         )
JERzuLOVECROCKETT,                     )
                                       )       CNIL ACTION FILE
NO.
       Plaintiffs,                     )



V.


KARLA PAYNE ABERCROMBIE
dlbla CHERRYBLOOM HOMES &
DESIGNS;CHERRYBLOOM
HOMES& DESIGNS,LLC

       Defendants.


                DECLARATION OF DAVID DICKERSON

       . My name is David Dickerson. I am of legal age,under no legal
disability, and make this declarationbasedupon personalknowledge. I
authorizethis Declaration for use by counselfor Peter Westrick and
JerriloveCrockett (the "Owners") in this matter.

       o I am the owner and licensedqualiffing agentof PreferredCustom
Builders, LLC. PreferredCustomBuilders, LLC, is a licensedresidential-
light commercialcontractorcompanyin the Stateof Georgia. I hold the
residential-lightcommercialcontractorlicenseon behalf of my company'
PreferredCustomBuilders, LLC, and control all work of the company. I
havebeenworking in the constructionindustry for over 30 years. I also
have a structuralengineeringdegreefrom SouthernTechnicalInstitute in
Marietta, Georgia,which is now KennesawStateUniversity.

     o On April 13,2021,I inspectedthe Owners'houselocatedat269
(Lot#7) Antler Ridge, Ellijay, Georgia30540. PreferredCustomBuilders,
    Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 43 of 53




LLC,has calculatedthe cost to repair and finish the defectiveand
incompletework that was observedduring the inspectionof the Owners'
house. The estimatecomesto a total of $82,812.50.A true and correct
copy of the estimateis attachedhereto.
      o I declareunder penalty of perjury that the foregoing is true and
correct.

                              Executedon this the1/!day      of April,
                         2021,


                                on      '^z                /*+.
                               David Dickerson
                               PreferredCustomBuilders. LLC
         Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 44 of 53
                              PREFERRED CUSTOM BUILDERS
                                     PO BOX 4577
                                   CANTON GA 30114
                                     404-312-0283


                              BUDGET

                          ESTIMATED COST         DRAWS            TOTALS
        DESCRIPTION
ARCHITECTUAL                                                                      0
PERMITS                                                      $                 -
ENGINEERING                                                  $                 -
DEMOLITION                $         7,000.00                 $            7,000.00
CLEARING                                                     $                 -
BACKFILL                                                     $                 -
FINAL GRADING                                                $                 -
SEPTIC TANK
EROSION CONTROL                                              $              -
FOUNDATION                                                   $              -
GRAVEL                                                       $              -
STEEL                                                        $              -
SLAB LABOR                                                   $              -
SLAB MATERIAL                                                $              -
WATERPROOFING                                                $              -
FRAMING MATERIAL                                             $              -
FRAMING LABOR                                                $              -
FIRE PLACE                                                   $              -
ROOFING MATERIAL                                             $              -
ROOFING LABOR                                                $              -
WINDOWS/DOORS MATERIAL                                       $              -
WINDOW/DOOR LABOR                                            $              -
SIDING/CORNICE MATERIAL                                      $              -
SIDING CORNICE LABOR                                         $              -
INSULATION                                                   $              -
HVAC                                                         $              -
PLUMBING                  $         3,500.00                 $         3,500.00
ELECTRICAL                $         1,850.00                 $         1,850.00
SHEETROCK                 $         4,500.00                 $         4,500.00
TRIM MATERIAL             $         4,750.00                 $         4,750.00
TRIM LABOR                $        12,000.00                 $        12,000.00
CONSTRUCTION CLEAN        $         1,500.00                 $         1,500.00
FINAL CLEAN               $         1,200.00                 $         1,200.00
PAINT INTERIOR            $         5,200.00                 $         5,200.00
PAINT EXTERIOR                                               $              -
GUTTERS                                                      $              -
PORTABLE TOILET                                              $              -
DUMPSTERS                 $           550.00                 $           550.00
WOOD                      $         1,850.00                 $         1,850.00
CARPET                                                       $              -
DRIVEWAY LABOR                                               $              -
DRIVEWAY MATERIAL                                            $              -
DECK MATERIAL                                                $              -
         Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 45 of 53
                              PREFERRED CUSTOM BUILDERS
                                     PO BOX 4577
                                   CANTON GA 30114
                                     404-312-0283
DECK LABOR                                                    $                -
CABINETS KITCHEN          $         2,500.00                  $           2,500.00
CABINETS BATHROOMS        $         1,000.00                  $           1,000.00
LAUNDRY ROOM CABINETS                                         $                -
TOPS KITCHEN              $         2,500.00                  $           2,500.00
TOPS BATHROOMS                                                $                -
LAUNDRY ROOM TOPS                                             $                -
TILE MATERIAL             $         4,500.00                  $           4,500.00
TILE LABOR                $         6,200.00                  $           6,200.00
GARAGE DOORS                                                  $                -
BRICK                                                         $                -
ROCK                                                          $                -
RETAINING WALL LABOR                                          $                -
RETAINING WALL MATERIAL                                       $                -
PLUMBING FIXTURES         $         1,500.00                  $           1,500.00
PUNCHOUT                                                      $                -
SHOWER DOORS                                                  $                -
FLOOR PROTECTION          $         1,850.00                  $           1,850.00
DUST CONTAINMENT          $         1,500.00                  $           1,500.00
LOCK SETS                 $           800.00                  $             800.00
LIGHTS                                                        $                -
APPLIANCES                                                    $                -
LANDSCAPING                                                   $                -




SUB TOTAL                 $        66,250.00   $          -   $       66,250.00
OVERHEAD/PROFIT 20%       $        16,562.50


TOTAL                     $        82,812.50
Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 46 of 53




          EXHIBIT C
Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 47 of 53
Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 48 of 53
Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 49 of 53
Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 50 of 53
Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 51 of 53
Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 52 of 53
Case 2:21-cv-00086-RWS Document 1 Filed 04/19/21 Page 53 of 53
